DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 9-11, and 16 are amended.
Claims 1-20 are pending.

Response to Remarks
35 U.S.C. § 101
Applicant contends that the claims are directed towards patent eligible subject matter.  Applicant first contends that the Non-Final Office Action fails to identify specific limitations that recite an abstract idea in accordance with the 2019 Patent Eligibility Guidance (2019 PEG).  Examiner respectfully disagrees because the Non-Final Office Action at p. 6 describes that the bolded claim elements recite abstract ideas while the non-bolded claim elements recite additional elements as defined by the 2019 PEG.  The entirety of claim 1 follows and the abstract ideas are bolded while the additional elements are not.  Therefore, Applicant’s contention that specific claim elements were not identified is unpersuasive.
Applicant next contends that none of the claim elements recite Mental Processes because none of the examples of Mental Processes described in the October 2019 Update are reflected in the claims.  Examiner respectfully disagrees.  First, the examples provided in the October 2019 Update are simply examples; they are not exhaustive of all Mental Processes that may be abstract See also 2019 PEG Example 37, Claim 3 (ranking is a Mental Process).  Therefore, the claim recites Mental Processes.
Applicant also contends that the claims do not recite Certain Methods of Organizing Human Activities.  Examiner respectfully disagrees.  For example, determining ownership of content items is a legal interaction while allocating revenue between content owners is a 
Applicant also contends that the Non-Final Office Action failed to identify and evaluate additional elements to determine whether they recite a practical application.  Examiner respectfully disagrees because the Non-Final Office Action at p. 6 identifies the computing system as an additional element.  Further, it was determined that this additional element failed to recite a practical application because it simply amounted to an instruction to apply the abstract ideas using a computer.
Therefore, this ground of rejection is maintained.

35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.  According to the 2019 Patent Eligibility Guidance (2019 PEG), the first step (Step 1) of the analysis is to determine whether the claims are directed towards one of the four statutory categories, i.e., a process, a machine, a manufacture, or 
Per Claim 1: Claim 1, as a whole, is directed towards the abstract idea of determining that a content item is associated with a content owner, allocating revenue generated by the content item to a content owner in various geographical regions and then ranking content items based on total revenue for the content owner.  In other words, the claim recites both Mental Processes and Certain Methods of Organizing Human Activities recognized as abstract ideas.  More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements as defined by the 2019 PEG:
receiving, by a computing system, revenue generated from a plurality of geographic regions for a first content item; 
determining, by the computing system, that the first content item is associated with a plurality of content owners, including a first content owner, based on content ownership information, wherein the content ownership information indicates in which of the plurality of geographic regions the plurality of content owners have rights to the first content item; 
allocating, by the computing system, the revenue between the plurality of content owners based at least in part on the plurality of geographic regions in which the plurality of content owners have rights to the first content item to determine respective revenues from the plurality of geographic regions for the first content item associated with the first content owner and further based at least in part on satisfaction of payment conditions associated with the plurality of geographic regions, wherein the payment conditions include a view of the first content item, a completion of the first content item, and a click on an advertisement associated with the first content item; 
ranking, by the computing system, the first content item in a ranked list of content items associated with the first content owner based on a total revenue allocated to the first content owner for each content item in the ranked list across the plurality of geographic regions; and 
providing, by the computing system, the ranked list of content items associated with the first content owner.
Because the claim recites abstract ideas, the analysis proceeds to determining whether the claim recites additional elements that recite a practical application of the abstract ideas.  According to the 2019 PEG, additional elements that are instructions to implement that abstract idea using a computer, that add insignificant extra-solution activities, or that generally link the use of the abstract idea to a particular technological environment or field of use are elements that are not indicative of an integration into a practical application.  Here, the additional element of reciting a computing system to perform the abstract ideas is simply an instruction to apply the abstract ideas using a computer.  Further, the operations of receiving revenue generated for a content item and providing a ranked list of content items to a content owner are insignificant extra-solution activities.  Receiving revenue is insignificant extra-solution activity because it is an example of data gathering and providing a ranked list is insignificant extra-solution activity because it fails to add a meaningful limitation to the process of ranking the content items.  See MPEP 2106.05(g).  Therefore, the additional elements fail to recite a practical application of the abstract ideas.
The analysis then proceeds to determining whether the claim recites additional elements that, considered individually and in combination, recite significantly more than the abstract ideas.  Berkheimer Memo.  Here, as discussed above, the additional element of reciting a computing system to perform the abstract ideas is simply an instruction to apply the abstract ideas using a computer.  Because the receiving revenue and providing a ranked list were determined to be insignificant extra-solution, they are reevaluated here to determine whether they are well-understood, routine, and conventional.  Receiving revenue, i.e., data, is well-understood, routine, and conventional because it is receiving data over a network (see MPEP 2106.05(d)(II)) and providing a ranked list is also well-understood, routine, and conventional because it is transmitting data over a network (see MPEP 2106.05(d)(II)).  Therefore, when these additional elements are considered individually and in combination, they fail to recite an inventive concept.
Accordingly, claim 1 is rejected as being directed towards patent ineligible subject matter.

Per Claim 11: Claim 11 recites abstract subject matter similar to that discussed above in connection with claim 1.  However, claim 11 recites the following additional elements:
at least one processor; and 
a memory storing instructions that, when executed by the at least one processor, cause the system to perform a method

Accordingly, claim 11 is rejected as being directed towards patent ineligible subject matter.

Per Claim 16: Claim 16 recites abstract subject matter similar to that discussed above in connection with claim 1.  Claim 16 recites a non-transitory computer-readable storage medium including instructions that perform the abstract ideas.  Because the claim fails to recite additional elements not recited in claim 1, the claim fails to recite a practical application or an inventive concept.
Accordingly, claim 16 is rejected as being directed towards patent ineligible subject matter.

Per Claims 2-10, 12-15, and 17-20: Claims 2-10, 12-15, and 17-20 have also been analyzed according to the 2019 PEG.  However, these claims also fail to recite patent eligible subject matter for the following reasons:
Claims 2, 12, and 17 recite additional Mental Processes as well as Certain Methods of Organizing Human Activities.  Therefore, the subject matter of these claims fails to recite additional elements that could serve to recite a practical application or significantly more than the abstract ideas.
Claims 3, 13, and 18 recite additional Mental Processes as well as Certain Methods of Organizing Human Activities.  Therefore, the subject matter of these claims fails to recite additional elements that could serve to recite a practical application or significantly more than the abstract ideas.
Claims 4, 14, and 19 recite the additional element that the content has both a video portion and an audio portion.  However, this additional element fails to recite a practical application or significantly more than the abstract ideas because it generally links the use of the abstract ideas to the technological environment of audiovisual content.
Claims 5, 15, and 20 recite additional Mental Processes as well as Certain Methods of Organizing Human Activities.  Therefore, the subject matter of these claims fails to recite additional elements that could serve to recite a practical application or significantly more than the abstract ideas.
Claim 6 recites additional Mental Processes as well as Certain Methods of Organizing Human Activities.  Therefore, the subject matter of this claim fails to recite additional elements that could serve to recite a practical application or significantly more than the abstract ideas.
Claim 7 recites additional Mental Processes as well as Certain Methods of Organizing Human Activities.  Therefore, the subject matter of this claim fails to recite additional elements that could serve to recite a practical application or significantly more than the abstract ideas.
Claim 8 recites additional Mental Processes as well as Certain Methods of Organizing Human Activities.  Therefore, the subject matter of this claim fails to recite additional elements that could serve to recite a practical application or significantly more than the abstract ideas.
Claim 9 recites additional Certain Methods of Organizing Human Activities.  Therefore, the subject matter of this claim fails to recite additional elements that could serve to recite a practical application or significantly more than the abstract ideas.
Claim 10 recites additional Certain Methods of Organizing Human Activities.  Therefore, the subject matter of this claim fails to recite additional elements that could serve to recite a practical application or significantly more than the abstract ideas.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8, 10-14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2012/0173441 to LaRosa et al. in view of U.S. Patent Pub. No. 2002/0116249 to Ellinger et al. and U.S. Patent Pub. No. 2007/0130015 to Starr et al.
Per Claim 1: LaRosa discloses:
A computer-implemented method comprising: (see LaRosa at Abstract: A system and method for ownership resolution is disclosed.)
determining, by the computing system, that the first content item is associated with a plurality of content owners, including a first content owner, based on content ownership information, wherein the content ownership information indicates in which of the plurality of geographic regions the plurality of content owners have rights to the first content item; (see LaRosa at ¶ 88: FIG. 8 depicts Table 6 800. Table 6 800 is the final merge result for the example described above for FIGS. 3-7. The ownership resolution module 195 analyzes the final merge result to determine that Owner A 180 owns 50% of the distribution right in the United States and Owner B 184 owns 100% of the distribution right in Great Britain and 75% of the distribution right in Germany. The methods implemented by the ownership resolution module 195 are described in more detail with reference to FIGS. 9, 10A and 10B.  See also LaRosa at ¶¶ 42, 55-57, 76, 88)
allocating, by the computing system, the revenue between the plurality of content owners based at least in part on the plurality of geographic regions in which the plurality of content owners have rights to the first content item to determine respective revenues from the plurality of geographic regions for the first content item associated with the first content owner and further based at least in part on satisfaction of payment conditions associated with the plurality of geographic regions, (Examiner’s Note: the language “to determine respective revenues from the plurality of see LaRosa at ¶ 95: The payment module 211 receives the report (and/or the table) from the decision engine 209 and retrieves the usage data and revenue data from the usage and revenue database 192. At step 1026, the payment module 211 merges 1026 the report and/or the table of the real owner with the usage data and revenue data and generates a merged report. In one embodiment, the payment module 211 also includes other data in the merged report. For example, the payment module 211 calculates the total amount of payment to an owner based on the report and/or the table of the real owner, usage data and revenue data and generates a merged report including the total amount of payment. At step 1028, the payment module 211 sends 1028 the merged report to the payment system 190.  See also ¶ 55: In one embodiment, the usage data includes logs of views against videos that contain one or more assets stored in the asset database 116 and the revenue data includes information about the revenue generated from advertisements shown in conjunction with videos that are tracked in the usage data.  See also LaRosa at ¶¶ 90, 30, 56-57)
However, LaRosa fails to disclose, but Ellinger, an analogous art of determining revenues, discloses:
receiving, by a computing system, revenue generated from a plurality of geographic regions for a first content item; (see Ellinger at ¶ 56: Referring now to FIG. 18, there is illustrated a screen shot depicting the trends of the location of the buying customers. This, again, is divided into two sections, an alphanumeric section 1802 and a See also FIG. 18: depicts regional revenue for the northeast, mid-atlantic, southeast, mid-west, south, west, and northwest regions)
ranking, by the computing system, the first content item in a ranked list of content items associated with the first content owner based on a total revenue allocated to the first content owner for each content item in the ranked list across the plurality of geographic regions; and (see Ellinger at ¶ 55: Referring now to FIG. 17, there is illustrated a chart depicting information regarding what customers are buying. This, again, is divided into two sections, a section 1702 relating to alphanumeric information regarding what products are being sold, profit associated with products, etc. A second section 1704 is associated with the graphical representation thereof. In the alphanumeric section 1702, there is provided information regarding the top selling products of the week and their rank, defining both the product and the revenue associated therewith, a region associated with the highest profit products for the week and a section associated with the See also FIG. 17: depicts top selling products ranked by revenue)
providing, by the computing system, the ranked list of content items associated with the first content owner. (see Ellinger at ¶ 55: Referring now to FIG. 17, there is illustrated a chart depicting information regarding what customers are buying. This, again, is divided into two sections, a section 1702 relating to alphanumeric information regarding what products are being sold, profit associated with products, etc. A second section 1704 is associated with the graphical representation thereof. In the alphanumeric section 1702, there is provided information regarding the top selling products of the week and their rank, defining both the product and the revenue associated therewith, a region associated with the highest profit products for the week and a section associated with the top selling products. In the graphical section 1704, there is provided a pie chart 1706 that shows revenue per product group and a bar graph 1708 corresponding to the pie chart 1706. The pie chart 1706, in this example, is divided up into such things as back packs, fishing See also FIG. 17: depicts top selling products ranked by revenue)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Ellinger in the LaRosa system.  The known techniques of Ellinger are applicable to the LaRosa system as they both share characteristics and capabilities, namely, they are directed towards categorizing revenue for products sold.  One of ordinary skill in the art would have recognized that applying the known technique of Ellinger would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Ellinger to the LaRosa system would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems.  Further, applying the ranking and displaying capabilities to LaRosa would have been recognized by one of ordinary skill in the art as resulting in an improved system that would enable a user to know more granular details about where a particular piece of content is most popular.
While LaRosa discloses allocating revenue based on satisfying payment conditions, the combination of LaRosa and Ellinger fails to disclose the specifically claimed payment conditions.  However, Starr, an analogous art of monetizing digital content, discloses:
wherein the payment conditions include a view of the first content item, a completion of the first content item, and a click on an advertisement associated with the first content item; (see Starr at ¶ 98: In general, payment of fees may be initiated at any time, such as when the user 110 begins viewing the media segment 102, when the user 110 has viewed a substantial portion of the media segment 102, when the user begins viewing the advertisement 112, when the user 110 has viewed a substantial portion of the advertisement 112, or only once the user 110 has viewed the entire media segment 102 and/or the entire advertisement 112.  See also ¶ 285: In embodiments, actions associated with an advertisement 112, such as a viewer (i.e. user 110) clicking a link included with the advertisement 112 may provide additional compensation to the affiliate 190, the media owner 152, and the facilitator 154.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaRosa to also generate revenue for content owners based on the factors disclosed in Starr.  One of ordinary skill in the art would have been motivated to do so to increase the possible revenue streams for content owners.

Per Claim 11: Claim 11 recites subject matter similar to that discussed above in connection with claim 1.  Claim 11 further recites, and LaRosa further discloses:
A system comprising: at least one processor; and a memory storing instructions that, when executed by the at least one processor, cause the system to perform a method (see LaRosa at ¶ 20: A data processing system suitable for storing and/or executing program code will include at least one processor coupled directly or indirectly to memory elements through a system bus. The memory elements can include 

Per Claim 16: Claim 16 recites subject matter similar to that discussed above in connection with claim 1.  Claim 16 further recites, and LaRosa further discloses:
A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method (see LaRosa at ¶ 20: A data processing system suitable for storing and/or executing program code will include at least one processor coupled directly or indirectly to memory elements through a system bus. The memory elements can include local memory employed during actual execution of the program code, bulk storage, and cache memories which provide temporary storage of at least some program code in order to reduce the number of times code must be retrieved from bulk storage during execution.)

Per Claims 2, 12, and 17: The combination of LaRosa, Ellinger, and Starr discloses the subject matter of claims 1, 11, and 16, from which claims 2, 12, and 17 depend, respectively.  However, LaRosa fails to disclose, but Ellinger discloses:
dividing the revenue into a plurality of geographic region revenues, each geographic region revenue associated with a geographic region of the plurality of geographic regions. (see Ellinger at ¶ 56: Referring now to FIG. 18, there is illustrated a screen shot depicting the trends of the location of the buying customers. This, again, is See also FIG. 18: depicts regional revenue for the northeast, mid-atlantic, southeast, mid-west, south, west, and northwest regions)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Ellinger in the LaRosa system.  The known techniques of Ellinger are applicable to the LaRosa system as they both share characteristics and capabilities, namely, they are directed towards categorizing revenue for products sold.  One of ordinary skill in the art would have recognized that applying the known technique of Ellinger would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Ellinger to the LaRosa system would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems.  Further, applying the ranking and displaying capabilities to LaRosa would have been recognized 

Per Claims 3, 13, and 18: The combination of LaRosa, Ellinger, and Starr discloses the subject matter of claims 2, 12, and 17, from which claims 3, 13, and 18 depend, respectively.  LaRosa further discloses:
identifying one or more content owners associated with the first content item in each geographic region of the plurality of geographic regions based on the content ownership information. (see LaRosa at ¶ 88: FIG. 8 depicts Table 6 800. Table 6 800 is the final merge result for the example described above for FIGS. 3-7. The ownership resolution module 195 analyzes the final merge result to determine that Owner A 180 owns 50% of the distribution right in the United States and Owner B 184 owns 100% of the distribution right in Great Britain and 75% of the distribution right in Germany. The methods implemented by the ownership resolution module 195 are described in more detail with reference to FIGS. 9, 10A and 10B.)

Per Claims 4, 14, and 19: The combination of LaRosa, Ellinger, and Starr discloses the subject matter of claims 2, 12, and 17, from which claims 4, 14, and 19 depend, respectively.  LaRosa further renders obvious:
wherein the first content item comprises a video portion and an audio portion. (see LaRosa at ¶ 28: For example, the asset hosting site 100 shares content such as a video file, an audio file (e.g., one or more songs), a file that includes a combination of video and 

Per Claim 8: The combination of LaRosa, Ellinger, and Starr discloses the subject matter of claim 2, from which claim 8 depends.  However, the combination of LaRosa and Ellinger fails to disclose, but Starr discloses:
wherein each geographic region revenue is determined based on revenue criteria associated with a geographic region of the plurality of geographic regions and the revenue criteria comprises a price. (see Starr at ¶ 76: For example and without limitation, while an advertiser may provide a maximum bid of $0.10 for a category match, it may provide a bid of $0.15 for a combination of category match and media segment rating, or $0.20 for a combination of category match, media segment rating, and certain user demographics.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaRosa as disclosed in Starr to base revenue using a price.  One of ordinary skill in the art would have been motivated to do so to enable advertisers to pay a desired price when digital content associated with the advertisement is viewed.

Per Claim 10: The combination of LaRosa, Ellinger, and Starr discloses the subject matter of claim 1, from which claim 10 depends.  However, the combination of LaRosa and Ellinger fails to disclose, but Starr discloses:
wherein the payment condition includes a view of an advertisement associated with the first content item. (see Starr at ¶ 98: In general, payment of fees may be initiated 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaRosa to include advertisement-supported content as disclosed in Starr.  One of ordinary skill in the art would have been motivated to do so to increase the revenue for content owners.

Claims 5-7, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LaRosa, Ellinger, and Starr as applied to claims 4, 14, and 19 above, and further in view of NPL Youtube’s Inability to Split Ad Revenue Between Audio & Video Copyright Holders (published March 31, 2017) (hereinafter, “Youtube”).
Per Claims 5, 15, and 20: The combination of LaRosa, Ellinger, and Starr discloses the subject matter of claims 4, 14, and 19, from which claims 5, 15, and 20 depend, respectively.  However, the combination of LaRosa, Ellinger, and Starr fails to disclose, but Youtube, an analogous art of digital content revenues, discloses:
dividing each geographic region revenue into an audio revenue and a video revenue. (see Youtube at p. 2: If Youtube were to do even as little as simply acknowledging the issue, they might be able to get away with the slightly-less-lazy way out and simply allow 50/50 split to copyright holders – half for video, half for audio.)


Per Claim 6: The combination of LaRose, Ellinger, Starr, and Youtube discloses the subject matter of claim 5, from which claim 6 depends.  However, the combination of LaRose, Ellinger, and Starr fails to disclose, but Youtube discloses:
wherein half of each geographic region revenue is allocated to the audio revenue, and (Examiner’s Note: this claim element has been considered and determined not to positively recited allocating revenue to the audio.  Therefore, it fails to distinguish over the prior art.  However, for compact prosecution purposes, the following citation is provided: see Youtube at p. 2: If Youtube were to do even as little as simply acknowledging the issue, they might be able to get away with the slightly-less-lazy way out and simply allow 50/50 split to copyright holders – half for video, half for audio.)
half of each geographic region revenue is allocated to the video revenue. (Examiner’s Note: this claim element has been considered and determined not to positively recited allocating revenue to the audio.  Therefore, it fails to distinguish over the prior art.  However, for compact prosecution purposes, the following citation is provided: see Youtube at p. 2: If Youtube were to do even as little as simply acknowledging the issue, they might be able to get away with the slightly-less-lazy way out and simply allow 50/50 split to copyright holders – half for video, half for audio.) 


Per Claim 7: The combination of LaRosa, Ellinger, and Starr discloses the subject matter of claim 2, from which claim 7 depends.  However, the combination of LaRosa, Ellinger, and Starr fails to disclose, but YouTube discloses:
for a first geographic region, dividing the audio revenue for the first geographic region evenly between one or more audio rights holders for the first content item in the first geographic region, and dividing the video revenue for the first geographic region evenly between one or more video rights holders for the first content item in the first geographic region. (see YouTube at p. 2: If Youtube were to do even as little as simply acknowledging the issue, they might be able to get away with the slightly-less-lazy way out and simply allow 50/50 split to copyright holders – half for video, half for audio. But, this would still leave us unable to split shares between multiple owners of audio or video content. The best solution would be to allow creators to assign copyright split percentages between all creators of audio and video in a creation. This would solve the problem of Youtube sending ad revenue from a video to someone other than the proper copyright holders.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaRosa to equally split revenues between content owners as .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaRosa, Ellinger, and Starr as applied to claim 8 above, and further in view of U.S. Patent Pub. No. 2013/0232012 to Yan et al.
Per Claim 9: The combination of LaRosa, Ellinger, and Starr discloses the subject matter of claim 8, from which claim 9 depends.  However, the combination of LaRosa, Ellinger, and Starr fails to disclose, but Yan, an analogous art of advertising, discloses:
wherein the price for the geographic region is based on a number of users that satisfy the payment criteria for the geographic region. (see Yan at ¶ 37: For example, ad revenue module 218 may set a first pricing level based on a minimum number of served users in a group that accessed the advertisement, and set a second pricing level when the number of served users exceeds the minimum number specified in the targeting criteria 106. For the second pricing level, ad revenue module 218 may adjust the second pricing level in an incremental fashion based on the number of served users exceeding the minimum number of served users that accessed the advertisement.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaRosa and Starr to generate advertising revenue based on the number of users who view the advertisement as disclosed in Yan.  One of ordinary skill in the art would have been motivated to do so to generate additional revenue for more popular content.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2008/0082381 discloses a User Publishing System (UPS) that enables both content publishing for users that share what they know in articles and enabling these users to get paid for providing the content through use of a User Compensation System (UCS). The invention enables users to create and edit content in multiple formats, from multiple sources, and in multiple languages. The system can be integrated for use with a plurality of different websites and adopt both the look and feel and the content format of each website, and/or other communication medium. Compensation may be provided to the user providing the content based on a variety of metrics.
U.S. Patent Pub. No. 2010/0268600 discloses an enhanced ad targeting system (“EATS”), which given one or more products, determines keywords to associate with those products and which, given one or more entities, determines related products for which ads can be targeted. In some embodiments, the EATS uses semantic analysis and relationship searching to aid in the selection of ads more relevant to a context or search query.
U.S. Patent No. 6,199,076 discloses an audio program and message distribution system in which a host system organizes and transmits program segments to client subscriber locations. The host organizes the program segments by subject matter and creates scheduled programming in accordance with preferences associated with each subscriber. Program segments are associated with descriptive subject matter segments, and the subject matter segments may be used to generate both text and audio cataloging .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083.  The examiner can normally be reached on 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685